

117 HR 1951 IH: Increase Federal Disaster Cost Share Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1951IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Thompson of California (for himself, Mr. DeFazio, Mr. Bera, Mr. Carbajal, Mr. Costa, Mr. DeSaulnier, Ms. Eshoo, Mr. Garamendi, Mr. Huffman, Mr. Khanna, Mr. LaMalfa, Ms. Lee of California, Ms. Lofgren, Mrs. Napolitano, Mr. Lowenthal, Ms. Norton, Mr. Panetta, Ms. Roybal-Allard, and Ms. Speier) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo increase the Federal share provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act for a certain time frame during fiscal year 2020.1.Short titleThis Act may be cited as the Increase Federal Disaster Cost Share Act of 2021. 2.Increase of federal shareNotwithstanding sections 403(b), 403(c)(4), 404(a), 406(b), 408(d), 408(g)(2), 428(e)(2)(B), and 503(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act 10 (42 U.S.C. 5121 et seq.), for any emergency or major disaster declared by the President under such Act during the period beginning on January 1, 2020, and ending on December 31, 2020, the Federal share of assistance provided under such sections shall be not less than 90 percent of the eligible cost of such assistance.